Case 2:20-cv-00030-JRG Document 137 Filed 12/17/20 Page 1 of 2 PageID #: 14968




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

HUAWEI TECHNOLOGIES CO. LTD.               §
                                           §
v.                                         §
                                           §     Case No. 2:20-cv-30-JRG
                                           §
                                           §
VERIZON COMMUNICATIONS, INC.,
                                           §
ET AL
                        MOTION HEARING MINUTES (VIDEO)
                  HELD BEFORE DISTRICT JUDGE RODNEY GILSTRAP
                                 December 17, 2020
OPEN: 9:04 a.m.                                          ADJOURN: 10:40 a.m.
 ATTORNEYS FOR PLAINTIFF:                   Greg Love
                                            Jason Cassady
                                            Austin Curry
                                            Mark Ziegelbein
                                            Steven Geizler
 ATTORNEYS FOR DEFENDANTS:                  Deron Dacus
                                            Patrick Curran
                                            Charles Verhoeven
                                            Brian Mack
                                            Deepa Acharya
                                            Brett Watkins
                                            Patrick Stafford
                                            Glenn Thames
                                            Mike Holden
                                            Sanjeev Mehta
                                            Chris Miller
                                            Jack Minnear

 LAW CLERK:                                 Adrienne Dellinger

 COURT REPORTER:                            Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                          Jan Lockhart
TIME        MINUTES
9:04 a.m.   Counsel for the parties announced ready for hearing.
            The Court heard argument on Huawei’s Motion to Strike Verizon’s Eleventh
            Affirmative Defense, to Dismiss Defendants’ Counterclaims of Unfair Competition
            and Fraud, or in the Alternative, for More Definite Statement (Dkt. No. 77). Mr.
            Curry argued for Plaintiff. Mr. Curran argued for Defendants. The Court DENIED
            the Motion to Strike and Ordered Verizon to make a more definite statement within
            three weeks.
Case 2:20-cv-00030-JRG Document 137 Filed 12/17/20 Page 2 of 2 PageID #: 14969




TIME         MINUTES
9:46 a.m.    The Court heard argument on Verizon’s Motion to Compel Huawei’s Production of
             Documents (Dkt. No. 53). Mr. Dacus argued on behalf of Defendants. Mr. Love
             argued on behalf of Plaintiff. The Court GRANTED The Motion As To Categories
             177, 178 and 180.
10:16 a.m.   The Court addressed the Motion for Order Focusing Patent Claims and Prior Art by
             Cellco Partnership d/b/a Verizon Wireless, Inc., Verizon Business Global, LLC, Verizon
             Business Network Services, Inc., Verizon Communications, Inc., Verizon Data Services
             LLC, Verizon Enterprise Solutions, LLC, Verizon Patent and Licensing Inc., Verizon
             Services Corp. (Dkt. No. 57) Counsel indicated that the parties had reached
             agreement on this Motion. Mr. Cassady spoke on behalf of Plaintiff. Mr. Dacus
             spoke on behalf of Defendants.
10:18 a.m.   The Court addressed Fujitsu Network Communications, Inc.’s Motion to Quash and
             to Stay Deposition Pending Ruling on Motion (Dkt. No. 69). Mr. Cassady indicated
             that this issue was resolved.
10:19 a.m.   The Court heard argument on the Motion to Compel Futurewei Discovery by Cellco
             Partnership d/b/a Verizon Wireless, Inc., Verizon Business Global, LLC, Verizon Business
             Network Services, Inc., Verizon Communications, Inc., Verizon Data Services LLC,
             Verizon Enterprise Solutions, LLC, Verizon Patent and Licensing Inc., Verizon Services
             Corp. Mr. Dacus spoke on behalf of Verizon (Dkt. No. 115). Mr. Dacus argued on behalf of
             Defendants. Mr. Cassady argued on behalf of Plaintiff. The Court DENIED the motion
             without prejudice. Futurewei 30(b)(6) deposition ORDERED.
10:39 a.m.   The Court addressed claim construction argument. Hearing to begin at 1:00 p.m.
10:40 a.m.   Court adjourned.
